NO. 4-10-0614           Filed 12/23/10

                       IN THE APPELLATE COURT

                              OF ILLINOIS

                           FOURTH DISTRICT

In re C.C., So. C., and Sa. C.,        )    Appeal from
Minors,                                )    Circuit Court of
THE PEOPLE OF THE STATE OF ILLINOIS,   )    Champaign County
          Petitioner-Appellee,         )    No. 10JA36
          v.                           )
MARLENE LONG,                          )    Honorable
          Respondent-Appellant.        )    Richard P. Klaus,
                                       )    Judge Presiding.
_________________________________________________________________

            JUSTICE POPE delivered the judgment of the court, with
opinion:

            At an August 4, 2010, dispositional hearing in a

juvenile neglect case involving three children, the trial court

found respondent grandmother, Marlene Long, who was a party to

this case because of her status as the legal guardian for two of

the children, unable for reasons other than financial circum-

stances alone to care for, protect, train, or discipline the two

children.    The court further found the health, safety, and best

interests of these two minors would be jeopardized if they

remained in her custody.

            The trial court removed guardianship over the two

children from Long and gave their custody and guardianship to the

guardianship administrator of the Illinois Department of Children

and Family Services (DCFS).    The court then dismissed Long as a

party from the case and discharged her court-appointed counsel.

            Long appeals, arguing the trial court erred in dismiss-

ing her as a party from the case, which resulted in her being
denied services to become able to exercise guardianship over the

two children.    Long makes no arguments regarding the court's

determination it was in the children's best interest to place

them in the guardianship of DCFS.    We reverse the trial court's

dismissal of Long as a party to this case.

                            I. BACKGROUND

            In May 2010, the State filed a petition for adjudica-

tion of neglect and shelter care on behalf of C.C. (born May 22,

2002), So. C. (born February 22, 2006), and Sa. C. (born April 4,

2009).    This appeal involves only C.C. and So. C.   The petition

named Jacqueline Camfield, mother of C.C. and So. C.; Cyrus

Wildman, putative father of C.C. and So. C.; and Marlene Long,

guardian of C.C. and So. C.

            According to the petition, Long was awarded guardian-

ship of C.C. in an abuse-neglect case in Piatt County (case No.

04-JA-1).    Respondent received guardianship of So. C. on May 23,

2007, in Piatt County case No. 07-P-20.     Count III of the State's

petition alleged that C.C. and So. C. were neglected pursuant to

section 2-3(1)(b) of the Juvenile Court Act of 1987 (Juvenile

Court Act) (705 ILCS 405/2-3(1)(b) (West 2008)) because residing

with respondent was injurious to their welfare.    This count

alleged respondent left the children in the care of an

inappropriate caregiver.    That inappropriate caregiver was their

mother, Jacqueline Camfield.    In May 2010, the trial court

appointed a special advocate (CASA) as guardian ad litem for the

minors.


                                - 2 -
           A shelter-care report prepared on May 5, 2010, by a

child protection investigator noted DCFS was called on May 2,

2010.   The caller stated Sa. C. (the third child, who is not at

issue in this appeal) was at risk for harm.    The reporter alleged

Camfield and her paramour were involved in a domestic dispute,

which started when the paramour tried to stop Camfield from

leaving to buy cocaine while Sa. C. was asleep upstairs.

           The investigator noted she questioned Camfield about

Long's role with the children.     Camfield stated Long was C.C. and

So. C.'s legal guardian, but Camfield took care of the children

on weekends and after school until Long got off work.     The

investigator spoke with Camfield's father about her concerns for

his grandchildren.   The investigator informed Camfield's father

of the five prior indicated reports, which all involved substance

abuse and domestic violence.

           Camfield's father stated he had taken Sa. C. after his

daughter's arrest.   He said he was concerned Long would return

C.C. and So. C. to Camfield as soon as she was released from

jail.   According to the report:

                "[Camfield's father] advised he is con-

           cerned about [Long's] inability to keep the

           children safe.   He indicated she has a kind

           heart, but, she continues to allow their

           daughter, to take care of [C.C.] and [So. C.]

           while she works despite her knowledge of

           [Camfield's] substance abuse issues.   He


                                 - 3 -
          again reiterated that as soon as their daugh-

          ter got out of jail, [Long] allowed their

          daughter to take care of [So. C.] and [C.C.].

          [Camfield's father] and his wife indicated

          [Long] had recently contacted them and asked

          them to care for the children as well.    He

          advised he was very concerned that should

          some intervention not be taken, [So. C.] and

          [C.C.] did not stand a chance in life."

          The investigator noted in the report protective custody

was taken of the children from Long because (1) Camfield had

lived with respondent for extended periods of time and had used

alcohol and engaged in behavior that put the children at risk,

and (2) Long had allowed Camfield to take care of the children

even though she knew about Camfield's substance-abuse problems.

          Long told the investigator she had been a stable

caregiver for C.C. and So. C. since they were infants and had

never allowed drugs or alcohol in her home.   While Long admitted

she knew about Camfield's substance-abuse issues, Camfield drank

and abused drugs elsewhere.   Long stated she had always been the

children's caregiver.   Long told the investigator Camfield picked

the children up from school and watched them until Long got home

from work.   Long indicated she was the person who first turned

her daughter in to DCFS.   Long informed the investigator Camfield

was no longer welcome to live in Long's home and she had no room

for Camfield after downsizing her home.


                               - 4 -
           The report noted Cyrus Wildman, father of C.C. and So.

C., had signed a consent making Long the guardian of C.C. and So.

C.   He had no contact with the children.   However, Wildman's wife

told the investigator they had been trying to get in touch with

the children, but no one would return their calls.

           The investigator recommended C.C. and So. C. be placed

in the temporary custody of DCFS.    On May 6, 2010, the trial

court placed temporary custody of the children with the

guardianship administrator for DCFS.     The court granted Camfield,

Wildman, and Long supervised visitation with the children.

           At a July 7, 2010, hearing, Camfield stipulated to

count II of the petition for adjudication of neglect; Wildman

waived his right to an adjudicatory hearing; and Long stipulated

to count III of the petition.    Long waived adjudication.

           In August 2010, the CASA filed a dispositional-hearing

report.   The report noted C.C. and So. C. were currently in

relative foster placement with their paternal grandfather and his

wife.   The children had separate weekly supervised visits with

Camfield and Long.   The report noted C.C. and So. C. were healthy

and well-groomed, appropriately developed for their age, and had

no apparent physical problems.

           The report noted Camfield was unemployed and had

entered a 30-day treatment program in Charleston, was attending

Narcotics Anonymous, and had a Narcotics Anonymous sponsor.      The

CASA noted Camfield stated she wanted to parent her children and

was willing to make the necessary changes in her life to be able


                                 - 5 -
to do so.    Camfield said her mother made it too easy for her not

to parent her children.    According to the report, Camfield had no

physical or medical limitations preventing her from parenting.

            The report indicated Cyrus Wildman had little interac-

tion with the children.    Wildman had convictions for possesion of

Ritalin, possession of cannabis, and possession of paraphernalia.

Wildman had also been incarcerated.      He currently worked as a

general laborer and machine operator and lived in Monticello.

Wildman claimed he did not parent the children because of his

time in prison, his time working in Pennsylvania, Long's refusal

to grant visitation, his inability to afford an attorney to

pursue his parental rights, and the fact the children lived in

Mississippi with Camfield and Long for two years.

            The CASA listed the following concerns in her report:

                 "The co-dependent relationship of

            Marlene Long and [Camfield] has promoted,

            condoned and enabled [Camfield's] continued

            substance abuse.   [Camfield] is unemployed,

            has no transportation and has not lived inde-

            pendently from her mother as a full[-]time

            parent to her children since their births.

            She has not demonstrated a willingness to

            parent, to assume guardianship of her chil-

            dren[,] or to make the choice to abstain from

            substance abuse.   Nor, does it seem, has

            Marlene Long promoted her daughter's inde-


                                 - 6 -
pendence.

     Cyrus Wildman currently holds a full

[-]time job.   He is actively participating in

his own intact family.    He admits the error

of his past choices.    He has recently moved

into different housing to accommodate the

possibility of his two children having visits

or living with him.    Cyrus admits to owing

$30,000 in back child support for [C.C.] and

[So. C.].   He is underemployed in an unstable

economy but appears motivated to work hard.

He has recently undergone an [e]valuation for

[s]ubstance [a]buse at Piatt County Mental

Health and submitted a drug screen.    The

results are pending as of the date of this

report.   Cyrus states he does not use any

drugs and only occasionally has a beer.

There remains, however, that [C.C.] and [So.

C.] are not well bonded with their father.

They have had limited visitations with their

father.   They have never even had an over-

night visit with him.

                       * * *

            Although this hearing will address

the immediate issue of guardianship, the

future permanency goal must be considered in


                       - 7 -
advance.    With two biological parents able

and supposedly willing to parent this impend-

ing permanency goal for [C.C.] and [So. C.]

must consider a 'return home to a biological

parent' as a first choice placement.    If

neither biological parent is able or willing

to parent, then an alternate or substitute

parent must then be considered.

                       * * *

        The impending permanency goal to be

considered does not allow 'return home to

grandmother.'    If, at the [d]ispositional

hearing or at a future permanency hearing,

neither parent wishes to assert parental

rights to parent or if neither parent has

made reasonable effort to meet parenting

goals, then a substitute parent, such as

grandmother, can be considered.

        At the present point, however, it weighs

upon both the biological parents of [C.C.]

and [So. C.], Jackie Camfield and Cyrus

Wildman, *** to demonstrate willingness to

parent with conviction and application.       A

return to grandmother's guardianship may well

become a reality in the lives of these chil-

dren.    In that case, the cyclical pattern


                       - 8 -
          already established of mother and grandmother

          codependence will again take place."

          The CASA recommended the trial court take guardianship

and wardship of the three minor children at issue and place them

in the custody of DCFS.    The CASA also recommended the trial

court remove Long as C.C. and So. C.'s guardian and dismiss her

as a party in the case.    In addition, the CASA recommended Long's

scheduled visitation with the children be discontinued.     Accord-

ing to the CASA:

          "Such visits are disruptive to the children's

          lives and the grandmother's continued inser-

          tion into the parenting triad is confusing

          and undermining to establishing primary

          parenting of the biological parents.    Marlene

          Long should be permitted to have some visita-

          tion since she has an important relationship

          with the children[;] however, this visitation

          should not be equal to the parents or as

          frequent.   Allowing a monthly visitation

          would seem appropriate to maintaining the

          established bonds between grandmother and her

          grandchildren.    These visits should remain

          supervised."

          According to a home and background report prepared by

Catholic Charities, Long had attended all of the scheduled weekly

visits with the children.    The report noted visitation appeared


                                - 9 -
to be going very well and the children were very excited to see

her.   The report noted:

           "When asked about her current DCFS involve-

           ment, Ms. Long discussed the recent arrest of

           Ms. Camfield and expressed her surprise over

           the discovery of Ms. Camfield's ongoing drug

           use.   Ms. Long talked about Ms. Camfield

           living with her until February 2010 and al-

           lowing Ms. Camfield to watch [C.C.] and [So.

           C.] intermittently while Ms. Long was work-

           ing.   Ms. Long acknowledged a strained rela-

           tionship between her and Ms. Camfield due to

           her guardianship of [C.C.] and [So. C.]     She

           also said that being the primary caregiver

           for her grandchildren was difficult, and she

           considered shifting guardianship to Mr.

           Camfield in the past.   Ms. Long emphasized

           her focus on whatever is best for her

           grandchildren, while also stating her wish to

           provide the caregiver role for [C.C.] and

           [So. C.] again."

Catholic Charities recommended DCFS be granted custody and

guardianship over C.C. and So. C.

           In August 2010, the trial court entered a dispositional

order, finding it in the children's best interests they be made

wards of the court and adjudged neglected.    The court found both


                               - 10 -
Camfield and Wildman unfit and unable to care for, protect, and

train, or discipline the minors.       The court found Long unable to

care for, protect, and train or discipline the minors.         The court

ruled it was in C.C.'s and So. C.'s best interests that custody

and guardianship be removed from the respondent parents and

placed with DCFS.    The court dismissed Long as a party to the

case and discharged her counsel.

            This appeal followed.

                             II.    ANALYSIS

            Long argues the trial court erred in determining

removal of Long's guardianship of C.C. and So. C. automatically

terminated her status as a party and her ability to partake of

services.    She does not appeal the court's finding it was in the

children's best interests to be made wards of the court, the

court's finding she was unable to care for the children, or the

court's decision to name the guardianship administrator for DCFS

as the children's guardian.

            Long argues that as legal guardian, legal custodian,

and a responsible relative, her right to remain a party in this

case is clearly evident.    Long cites In re Anast, 22 Ill. App. 3d
750, 318 N.E.2d 18 (1974), in support of her argument.

            In Anast, the biological parents of the children at

issue divorced.     Anast, 22 Ill. App. 3d at 752, 318 N.E.2d at 19.

The mother was awarded custody of the couple's two children.

Anast, 22 Ill. App. 3d at 752, 318 N.E.2d at 19.         She then

married the appellant, Alan Stone.          Anast, 22 Ill. App. 3d at


                                   - 11 -
752, 318 N.E.2d at 19.   Stone and the mother later divorced and

Stone was awarded custody of his two stepdaughters, ages 15 and

13.   Anast, 22 Ill. App. 3d at 752, 318 N.E.2d at 19-20.     Two

months later, petitions for adjudication of wardship were filed

on behalf of Stone's stepdaughters.     Anast, 22 Ill. App. 3d at

752, 318 N.E.2d at 20.   The petition did not name Stone as a

respondent.   Anast, 22 Ill. App. 3d at 752, 318 N.E.2d at 20.

           DCFS was given temporary custody of the two girls.

Anast, 22 Ill. App. 3d at 752, 318 N.E.2d at 20.     Stone later

appeared and signed a waiver of service and defects in process.

Anast, 22 Ill. App. 3d at 752, 318 N.E.2d at 20.     The State

argued because Stone was not a natural parent, he was not enti-

tled to an adjudicatory hearing to determine his fitness before

depriving him of custody, and the trial court agreed.       Anast, 22
Ill. App. 3d at 753, 318 N.E.2d at 20.

           Although Stone was not a blood relative of the girls,

he had legal custody of them pursuant to the divorce action.        As

a result, the appellate court found:

           "He was entitled to an adjudicatory hearing

           on the issue of his fitness before being

           deprived of custody by the court's

           adjudication of wardship.    To hold otherwise

           would ignore the intent of the statute and

           the constitutional rights of Stone to due

           process and the equal protection of the

           laws."   Anast, 22 Ill. App. 3d at 754, 318


                               - 12 -
          N.E.2d at 21.

The statute under which the case was tried did not state any one

individual was required to be made a party respondent.       Anast, 22
Ill. App. 3d at 754, 318 N.E.2d at 21.    However, the court found

the statute

          "obviously contemplates that if a minor is

          under legal guardianship at the time a peti-

          tion is filed under the Act, the guardian

          should be named.    The reasons why are appar-

          ent in this case, where an adjudication of

          neglect against the natural parents was vir-

          tually an empty act.    They had already sur-

          rendered legal custody in earlier proceed-

          ings, and their inaction manifested their

          disinterest in the outcome of this one.      But

          natural parents are not the only persons who

          may have a substantial interest in the wel-

          fare of minors.    Numerous references appear

          in the Act listing in the conjunctive or

          disjunctive a whole constellation of poten-

          tially interested persons:    the parents,

          guardian, legal custodian and/or a responsi-

          ble relative.   The category relevant to a

          particular case is presumed to be participat-

          ing in proceedings under the Act."    Anast, 22
Ill. App. 3d at 754, 318 N.E.2d at 21.


                               - 13 -
           The court found Stone was entitled to an adjudicatory

hearing as a matter of due process by virtue of his interest in

the two girls.   The court stated refusing him that procedure and

imposing upon him the burden of affirmatively winning custody of

the girls in a later proceeding was a denial of the equal protec-

tion of the law.    Anast, 22 Ill. App. 3d at 756, 318 N.E.2d at

22.   According to the court:

                 "Where the circustances of a case indi-

           cate that a person other than a parent has a

           substantial interest in a minor in proceed-

           ings in the juvenile court, then under the

           contemplation of the Act that person is a

           necessary party to the proceedings.   Stone

           was such a person; as legal custodian and

           stepparent of the two Anast girls he was

           entitled to the procedural protections inci-

           dent to an adjudicatory hearing [citation] on

           the issue of his fitness to retain custody."

           Anast, 22 Ill. App. 3d at 756, 318 N.E.2d at

           22.

           Unlike in Anast, in this case, Long was named as a

respondent and did receive an adjudicatory hearing.      She stipu-

lated to leaving the children with an inappropriate caregiver at

the July 2010 adjudicatory hearing.

           The issue in this case is whether the trial court erred

in dismissing Long as a party after a dispositional hearing in


                                - 14 -
which it found her unable to act as a custodian for the children

and placed the children under the guardianship of the guardian-

ship administrator of DCFS.    According to Long, section 2-28 of

the Juvenile Court Act (705 ILCS 405/2-28 (West 2008)) "clearly

envisions that a guardian may be returned to that status."

           However, the State cites the Third District's opinion

in In re S.B., 373 Ill. App. 3d 224, 866 N.E.2d 1286 (2007), as

support for its argument the trial court properly dismissed Long

from the case.    In S.B., C.L. was the guardian of S.B, who was

born on January 20, 2000.   S.B.'s mother was deceased, and his

father was serving a 20-year prison sentence.     S.B., 373 Ill.

App. 3d at 225, 866 N.E.2d at 1287.     The opinion noted the record

did not reveal when or how C.L. became S.B.'s guardian.     S.B.,

373 Ill. App. 3d at 225, 866 N.E.2d at 1287.

           The State filed a juvenile petition alleging S.B. was

neglected because he was exposed to an injurious environment

while in C.L.'s care.    S.B., 373 Ill. App. 3d at 225, 866 N.E.2d

at 1287.   According to the petition, C.L. had left S.B. unat-

tended on November 19 and 20, 2004, and C.L.'s whereabouts were

unknown between November 17 and November 22, 2004.     S.B., 373
Ill. App. 3d at 225, 866 N.E.2d at 1287.    C.L. was named as a

respondent as she was the child's guardian.     S.B., 373 Ill. App.
3d at 225, 866 N.E.2d at 1287.

           After the trial court found S.B. to be neglected, S.B.

was taken into shelter care.     S.B., 373 Ill. App. 3d at 225, 866
N.E.2d at 1287.   The court later issued a dispositional order,


                               - 15 -
finding C.L. unfit to care for S.B., making S.B. a ward of the

court, and naming DCFS as S.B.'s guardian.     S.B., 373 Ill. App.
3d at 225, 866 N.E.2d at 1287.

          In the dispositional order, the trial court found C.L.

had gotten drunk and used crack cocaine while she left S.B.

unattended.   S.B., 373 Ill. App. 3d at 225, 866 N.E.2d at 1287.

The order also noted C.L.'s failure to visit S.B. since he was

taken into shelter care.     S.B., 373 Ill. App. 3d at 225, 866
N.E.2d at 1287.   Instead of dismissing C.L. from the case at that

time as the State requested, the court ordered C.L. to undertake

certain tasks, including undergoing a drug and alcohol assess-

ment, completing any recommended treatment as a result of the

assessment, and submitting herself to random urine tests and a

psychological examination.     S.B., 373 Ill. App. 3d at 225, 866
N.E.2d at 1287.

          In its first permanency review order, the trial court

found the previous permanency goal of returning S.B. to C.L.'s

home within one year had not been met and that C.L. had not made

reasonable efforts toward achieving the permanency goal.     S.B.,

373 Ill. App. 3d at 225, 866 N.E.2d at 1287.    The court estab-

lished a new permanency goal of returning S.B. to C.L.'s home

pending a status hearing and again denied the State's request to

dismiss C.L. from the case.     S.B., 373 Ill. App. 3d at 225, 866
N.E.2d at 1287.

          In its second permanency review order, the trial court

found the prior permanency goal had not been achieved, and C.L.


                                - 16 -
had not made reasonable efforts toward achieving the permanency

goal.   S.B., 373 Ill. App. 3d at 226, 866 N.E.2d at 1287.     The

court changed the permanency goal to substitute care and granted

the State's request to dismiss C.L. from the case because of her

failure to make reasonable efforts toward the permanency goals

established by the court.     S.B., 373 Ill. App. 3d at 226, 866
N.E.2d at 1287-88.

           C.L. appealed, arguing the trial court erred in

dismissing her from the case.     S.B., 373 Ill. App. 3d at 226, 866
N.E.2d at 1288.    Relying on this court's decision in In re A.K.,

250 Ill. App. 3d 981, 620 N.E.2d 572 (1993), and its application

of section 1-5(2)(a) of the Juvenile Court Act (705 ILCS 405/1-

5(2)(a) (West 2004)), the Third District affirmed the dismissal.

S.B., 373 Ill. App. 3d at 227-28, 866 N.E.2d at 1289.       According

to the Third District's opinion:

                  "At the time of the dismissal, C.L. was

           no longer S.B.'s guardian, but she was a

           previously appointed relative caregiver.

           Thus, under section 1-5(2)(a), C.L. had the

           right to be heard by the court concerning the

           juvenile matter.   See 705 ILCS 405/1-5(2)(a)

           (West 2004); A.K., 250 Ill. App. 3d 981, 620
N.E.2d 572.   However, she did not have the

           right to be a party to the proceedings.    See

           705 ILCS 405/1-5(2)(a) (West 2004); A.K., 250
Ill. App. 3d 981, 620 N.E.2d 572.   Therefore,


                                - 17 -
          we hold that the trial court did not err as a

          matter of law by dismissing C.L. from the

          case in the second permanency review order

          after the dispositional order.   See 705 ILCS

          405/1-5(2)(a) (West 2004); A.K., 250 Ill.

          App. 3d 981, 620 N.E.2d 572."    S.B., 373 Ill.

          App. 3d at 227, 866 N.E.2d at 1289.

          The Third District relied in part on the following

language from section 1-5(2)(a) of the Juvenile Court Act (705

ILCS 405/1-5(2)(a) (West 2004)):

          " 'Though not appointed guardian or legal

          custodian or otherwise made a party to the

          proceeding, any current or previously ap-

          pointed foster parent or relative caregiver,

          or representative of an agency or association

          interested in the minor has the right to be

          heard by the court, but does not thereby

          become a party to the proceeding.' "    S.B.,

          373 Ill. App. 3d at 227, 866 N.E.2d at 1288,

          quoting 705 ILCS 405/1-5(2)(a) (West 2004).

However, this language, which has not changed since the Third

District decided S.B., does not support a trial court's decision

to dismiss a guardian who is already a party to the proceedings.

Section 1-5(2)(a) is only meant to give certain individuals who

are not already parties to the proceeding a right to be heard by

the court.


                             - 18 -
            The Third District misinterpreted this court's decision

in A.K. on which it also relied.    The State did the same in its

brief to this court.    Both the Third District and the State focus

on the fact this court affirmed a trial court's dismissal of a

named party.    However, while this court did affirm the dismissal,

this court's decision to affirm was based on the lack of preju-

dice due to the specific facts relating to the dismissed party in

that case.

           Both the Third District and the State overlooked impor-

tant language from this court's decision stating the proper

process would have been to allow the named party to remain as a

party in the case.    In A.K., Brenda and Randy Kirchner were in

the midst of dissolution proceedings when Brenda's grandmother

filed a petition under the Act alleging that A.K., who was born

to Brenda during the marriage, was an abused child because

"Brenda had struck and choked the child and Randy was 'not an

appropriate custodian.'"    A.K., 250 Ill. App. 3d at 983, 620

N.E.2d at 574.    Both Brenda and Randy were joined as respondent

parents.    A.K., 250 Ill. App. 3d at 983, 620 N.E.2d at 574.

            During the proceedings, the trial court entered an

order finding Randy was not the biological father of A.K.       A.K.,
250 Ill. App. 3d at 983, 620 N.E.2d at 574.    The court later

dismissed Randy from the case.     A.K., 250 Ill. App. 3d at 983,

620 N.E.2d at 574.

            In reviewing the trial court's actions, this court

stated "the proper practice would have been to permit Randy to


                               - 19 -
remain in the juvenile proceeding with opportunity to be heard

until an order final as to all parties was entered."     A.K., 250
Ill. App. 3d at 984, 620 N.E.2d at 575.    This court noted the

legislative scheme behind the Juvenile Court Act is silent "as to

the position of a presumed father once the presumption is rebut-

ted."   A.K., 250 Ill. App. 3d at 987, 620 N.E.2d at 577.   The

court found the statutory scheme ambiguous with regard to someone

in Randy's position.   Because this court found the statutory

scheme ambiguous, it looked at the legislature's intent and found

the legislature meant for someone in Randy's position to be able

to participate until the case is concluded.     A.K., 250 Ill. App.
3d at 988, 620 N.E.2d at 577.

           This court stated the object of a proceeding pursuant

to section 2-29 of the Juvenile Court Act (Ill. Rev. Stat. 1989,

ch. 37, par. 802-29) as it read at that time was to determine

whether a child's parents have surrendered their parental rights

or been found to be unfit parents, and, if so, whether it is in

the child's best interest to appoint a guardian with the power to

consent to the adoption of the child.     A.K., 250 Ill. App. 3d at

988, 620 N.E.2d at 577.

           This court noted a man who was married to the child's

mother at the time of the child's birth would likely have impor-

tant information he could provide to the court regarding the

child's best interests after the termination of the natural

parent's rights.   A.K., 250 Ill. App. 3d at 988, 620 N.E.2d at

577-78.   This would especially be the case when the presumed


                                - 20 -
father and the child had lived together for an extended period of

time and the man had acted as the child's father.     A.K., 250 Ill.

App. 3d at 988, 620 N.E.2d at 578.     According to this court:

          "Strong bonds may have developed between that

          man and the child which should be considered

          in regard to the child's future if the for-

          merly purported father is a good person.     ***

          Although the State's Attorney representing

          the petitioner and the guardian ad litem or

          attorney for the child are under a duty to

          look out for the best interests of the minor,

          the continued participation of the one who

          was presumed to be the child's father can

          give the court a more balanced picture of the

          situation.

               Any formerly presumed father who might

          qualify under the law of other States as an

          'equitable parent' would benefit by remaining

          in a section 2-29 proceeding until all issues

          are resolved because he would have an oppor-

          tunity to persuade the court to frame its

          dispositional order in such a way as to be

          consistent with any ability he might have to

          adopt the child.   By keeping such a person in

          the section 2-29 proceeding to the end, he

          obtains some of the protections which the


                              - 21 -
          'equitable parent' rule might give him while,

          at the same time, the State is relieved of

          the burden of establishing his unfitness when

          the child's best interests appear not to

          include any role for the formerly presumed

          father.   Thus, our determination that once

          the presumed father is brought into the sec-

          tion 2-29 proceeding he can remain in the

          proceeding after the presumption of parentage

          is rebutted serves not only to protect that

          individual but also to promote the stated

          legislative purpose of serving the best in-

          terests of the child.

               When we state that a formerly presumed

          father is entitled to remain in the case, we

          mean that he should be treated as a party

          entitled to notice of hearing and to present

          evidence, cross-examine witnesses and make

          argument.   He would have a right to appeal,

          but on appeal he could only complain of a

          denial of the foregoing rights."   A.K., 250
Ill. App. 3d at 988-89, 620 N.E.2d at 578.

          While this court affirmed the dismissal, it did so

because it found Randy suffered no prejudice by being dismissed

based on the record in that case.   The record showed Randy was

convicted in 1987 of two counts of battery against a seven-year-


                              - 22 -
old child.    A.K., 250 Ill. App. 3d at 989, 620 N.E.2d at 578.    He

had previously been placed on probation for disorderly conduct.

In addition, he had been found neglected when he was a juvenile

and in need of supervision because of instances of sexual contact

between him and minors.   A psychiatric examination report indi-

cated he was mildly retarded, displayed emotional immaturity and

an inability to exercise proper parenting skills due in part to

his mental limitations, and needed therapy to control his sexual

acting out.   A.K., 250 Ill. App. 3d at 989, 620 N.E.2d at 578.

The court also noted the marriage lasted only three years.   As a

result, the court determined Randy's further participation would

not have changed the result in the case or enabled him to have a

closer relationship with A.K.    A.K., 250 Ill. App. 3d at 989-90,
620 N.E.2d at 578.   However, we specifically held Randy should

not have been dismissed from the case.    A.K., 250 Ill. App. 3d at

989, 620 N.E.2d at 578.   Unlike in A.K., we cannot say Long and,

more importantly, the children will not be prejudiced by Long's

dismissal.

          Just as the Juvenile Court Act is silent as to the

position of a presumed father once the presumption is rebutted,

the Act does not specifically address the status of a guardian

who is a necessary party to the proceeding where the trial court

appoints DCFS as guardian.   However, we find the legislature

intended for a minor's legal guardian to remain a party through-

out the proceedings, regardless of whether the trial court names

DCFS as guardian.


                                - 23 -
          Section 1-5(1) of the Juvenile Court Act states:

               "[T]he minor who is the subject of the

          proceeding and his parents, guardian, legal

          custodian or responsible relative who are

          parties respondent have the right to be pres-

          ent, to be heard, to present evidence mate-

          rial to the proceedings, to cross-examine

          witnesses, to examine pertinent court files

          and records and also, although proceedings

          under this Act are not intended to be adver-

          sary in character, the right to be repre-

          sented by counsel.   *** Counsel appointed for

          the minor and any indigent party shall appear

          at all stages of the trial court proceeding,

          and such appointment shall continue through

          the permanency hearings and termination of

          parental rights proceedings subject to

          withdrawal or substitution pursuant to Su-

          preme Court Rules or the Code of Civil

          Procedure."   (Emphases added.)   705 ILCS

          405/1-5(1) (West 2008).

This section gives a guardian not only party status but also

legal representation throughout all of the proceedings.    The

General Assembly could not have intended a guardian, legal

custodian, or responsible relative, who the Juvenile Court Act

requires the State to name as a respondent, could simply be


                               - 24 -
dismissed as a party if guardianship of the child was awarded to

DCFS at a dispositional hearing.

            It is in the children's best interest Long be allowed

to remain as a party in this case for many of the same reasons

this court thought a presumed father should be allowed to remain

a party even after the presumption of paternity is rebutted.     If

the trial court decides to terminate the parental rights of the

minors' parents, Long will likely be able to provide the court

with important information regarding the children's best inter-

ests.   She may also decide to seek the restoration of her guard-

ianship.

            According to the record in this case, Long had been the

primary caregiver for these children most of their lives and

strong bonds existed between Long and the children.   While she

stipulated to count III of the State's petition, which alleged

she left the children in the care of an inappropriate caregiver,

i.e., their biological mother, the report prepared by Catholic

Charities noted Long expressed surprise over the discovery of

Camfield's ongoing drug use.

            Long's behavior was much more benign than the guardian

C.L.'s behavior in S.B.    In that case, C.L. had gotten drunk and

used crack cocaine while the minor was left unattended.    S.B.,

373 Ill. App. 3d at 225, 866 N.E.2d at 1287.   However, even in

that case, the trial court did not immediately dismiss C.L. after

entering the dispositional order naming DCFS as the minor's new

guardian.   S.B., 373 Ill. App. 3d at 224, 866 N.E.2d at 1286.


                               - 25 -
Instead, the first permanency goal implemented was returning the

minor to C.L.'s home within one year.     S.B., 373 Ill. App. 3d at

225, 866 N.E.2d at 1287.    Only in its second permanency review

order did the trial court grant the State's motion to dismiss

C.L. as a party because of her failure to make reasonable efforts

toward the permanency goals.     S.B., 373 Ill. App. 3d at 226, 866
N.E.2d at 1287-88.

           In this case, the record does not show any court order

placing restrictions on Long allowing the biological mother to

watch the children.    In addition, this does not appear to be a

case in which she placed the children in Camfield's care so she

could go out and socialize.    According to the Catholic Charities

report, Long let Camfield watch the children intermittently while

Long was working.

           The report noted Long had attended all visits with the

children that had been offered.    The report stated the visits

appeared to go well.    According to the report, "Ms. Long comes to

the car and greets the children outside before even entering the

home.   The children appear very excited to see her.   They give

Ms. Long hugs and kisses."

           It is in the children's best interests Long should be

allowed to remain a party in this case.    She is entitled to

notice of hearings and to present evidence, cross-examine wit-

nesses, and present arguments.    Further, she is entitled to keep

her court-appointed counsel, if she cannot afford to hire her

own, and any other services to which she is entitled under the


                               - 26 -
Juvenile Court Act.

                         III. CONCLUSION

          For the reasons stated, we reverse the trial court's

decision to dismiss Long as a party to these proceedings.

          Reversed.

          TURNER and MYERSCOUGH, JJ., concur.




                             - 27 -